GRIER, Circuit Justice.
I think this case comes not only within the letter, but witniii the spirit, of the proviso to the third section of the act of March 3, 1825. If default be made “at any time,”' and suit be not brought in two years, the sureties shall not be liable to the United States, nor shall suit be instituted against them. In this case, the postmaster first made default on the 30th of June, 1857. He was permitted to" remain in office three years without rendering an account or paying the balance of $2,158.46 then due. Here was a case of gross negligence on the part of the officers of the general post office, against which it is the obvious policy of the statute to protect the sureties. The ease of Jones v. U. S., 7 How. [48 U. S.] 681, turned chiefly on the appropriation of payments. A running account had been kept, and the balance due, on the last quarter, was within the two years, so that the question now before us did not arise and was not decided. In the case of Postmaster General v. Fennell [Case No. 11,307], Mr. Justice McLean has given the construction to this section of the act which it seems it fairly demands. He observes that the statute was adopted for the benefit of the sureties, and to excite the utmost degree of vigilance in the department. The reason urged why statutes of limitation should not run against the government is founded upon a theory that it cannot be guilty of laches, and would be apt to suffer if the neglect of its servants to prosecute its claims, should be permitted to release a surety. But this is an enactment for the purpose of protecting innocent sureties against the results of official laches. When a deputy postmaster becomes a large defaulter, and is afterwards permitted, for three years, to continue in office, without rendering an account, or paying the balance previously due, it would be unjust to the sureties to make them victims of such conduct in the officers of government. It is the vei*y evil from which the statute was intended to protect the surety. A failure to institute suit in due season discharges the sureties from all liability on their bond, and prohibits a suit thereon after that time. The judgment is reversed, and a venire de novo ordered, if requested by the plaintiffs below.